                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION

                                        NO. 4:17-CR-5-FL-1


 UNITED STATES OF AMERICA                        )
                                                 )
       v.                                        )
                                                 )                       ORDER
 SANJAY KUMAR,                                   )
                                                 )
                       Defendant.                )



       This matter comes before the court on the government’s motion in limine (DE 219). No

response has been filed by defendant and the time to do so has elapsed. For the reasons set forth

below, the court denies the government’s motion without prejudice to its renewal within 21 days of

the issuance of this order.

       Previously trial was set in this case for October 1, 2018. On September 14, 2018, defendant

attempted to provide notice of eight proposed expert witnesses, James Hilkey (“Hilkey”), Wilkie

Andrew Wilson, Jr., Benjamin Wall, Raymond J. Bradley, Jr. (“Bradley”), Robert Dennis Bridgers

(“Bridgers”), Michael K. Nunn (“Nunn”), Alan Russakov (“Russakov”), and Scott Kirby. (DE 216).

The government filed the instant motion in limine on September 16, 2018, seeking to exclude expert

testimony of all of the listed witnesses except the first, Hilkey, for failure to provide proper notice

under Fed. R. Evid. 702 and Fed. R. Crim. P. 16(b)(1)(C); and as excludable under Fed. R. Evid. 702

and 403. (DE 219).

       Defendant filed no response but on September 17, 2018, defendant filed motion for extension

of time to supplement expert notices, which the court granted on September 19, 2018, in which

defendant 1) informed the court that regarding Bradley, Bridgers, Nunn, and Russakov, defendant
provided to the government recorded interviews of those witnesses which provide the testimony

expected, 2) noted that efforts at supplementation and working with witnesses have been delayed

by Hurricane Florence which made landfall on the coast of North Carolina on September 14, 2018,

and 3) indicated that further information concerning these witnesses was forthcoming. (DE 221 at

1). Also on September 19, 2018, the court granted the parties’ joint motion to continue trial due to

hurricane effects which trial is now set for July 8, 2019.

        On October 29, 2018, the court entered text order stating as follows: “This matter comes

before the court on its own initiative. The court previously granted defendant’s motion for additional

time to file supplementation of its expert notices. The court directs defendant to so file not later than

November 13, 2018.” No supplementation was filed.

        The court anticipates that many of the issues regarding defendant’s expert witnesses may

have been resolved in the intervening period since the government filed its instant motion.

Accordingly, the court denies defendant’s motion without prejudice to its renewal within 21 days

of the issuance of this order to enable the court, if needed, to consider a more narrowly-tailored

motion raising up for decision any remaining issues concerning defendant’s expert witnesses.

        SO ORDERED, this the 28th day of January, 2019.




                                                _____________________________
                                                LOUISE W. FLANAGAN
                                                United States District Judge




                                                   2
